Case 2:20-cv-02927-CBM-AS Document 20-4 Filed 04/14/20 Page 1 of 3 Page ID #:138




  1   Ronda Baldwin-Kennedy, Esq. (SB #302813)
      Jerome A. Clay, Esq. (SB #327175)
  2   LAW OFFICE OF RONDA BALDWIN-KENNEDY
  3   5627 Kanan Rd. #614
      Agoura Hills, CA 91301
  4   Phone: (951) 268-8977
  5   Fax: (702) 974-0147
      Email: ronda@lorbk.com
  6
  7   Raymond M. DiGuiseppe (SB #228457)
  8   The DiGuiseppe Law Firm, P.C.
      4320 Southport-Supply Road, Suite 300
  9   Southport, North Carolina 28461
 10   Phone: 910-713-8804
      Fax: 910-672-7705
 11   Email: law.rmd@gmail.com
 12
      Attorneys for Plaintiffs
 13
 14                           UNITED STATES DISTRICT COURT
 15                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 16
      DONALD MCDOUGALL, an                                  Case No. 2:20-cv-02927
 17   individual; JULIANA GARCIA, an
 18   individual; SECOND AMENDMENT
      FOUNDATION; CALIFORNIA GUN                                DECLARATION OF ALAN
 19   RIGHTS FOUNDATION; and                                   GOTTLIEB IN SUPPORT OF
      FIREARMS POLICY COALITION,                               PLAINTIFFS’ MOTION FOR
 20
      INC.,                                                   PRELIMINARY INJUNCTION
 21                    Plaintiffs,
 22         vs.
 23   COUNTY OF VENTURA,
 24   CALIFORNIA; BILL AYUB, in his
      official capacity; WILLIAM T. FOLEY,
 25
      in his official capacity, ROBERT
 26   LEVIN, in his official capacity; and
 27
 28

                                                        –1–
        DECLARATION OF ALAN GOTTLIEB IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR INJUNCTIVE AND DECLARATORY
                                           RELIEF | CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-4 Filed 04/14/20 Page 2 of 3 Page ID #:139




  1   VENTURA COUNTY PUBLIC
      HEALTH CARE AGENCY,
  2
  3
      Defendants.
  4
  5
                            DECLARATION OF ALAN GOTTLIEB
  6
  7         I, Alan Gottlieb, declare as follows:

  8    1.   I am the Executive Vice President of the Second Amendment Foundation, Inc.
  9
            (“SAF”).
 10
 11    2.   SAF is a non-profit corporation organized under the laws of the State of
 12         Washington with its principal place of business in Bellevue, Washington.
 13
       3.   SAF has over 650,000 members and supporters nationwide, including in the
 14
 15         county of Ventura.
 16
       4.   The purposes of SAF include promoting the exercise of the right to keep and
 17
 18         bear arms and legal action focusing on the constitutional right to privately own
 19         and possess firearms.
 20
       5.   SAF also promotes research and education on the consequences of abridging
 21
 22         the right to keep and bear arms and on the historical grounding and importance
 23
            of the right to keep and bear arms as one of the core civil rights of United
 24
 25         States citizens.

 26    6.   As detailed in the Plaintiffs’ First Amended Complaint, Plaintiffs, Plaintiffs’
 27
            members, and other similarly situated individuals would exercise the
 28

                                                       –2–
       DECLARATION OF ALAN GOTTLIEB IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR INJUNCTIVE AND DECLARATORY
                                          RELIEF | CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-4 Filed 04/14/20 Page 3 of 3 Page ID #:140
